Citation Nr: 1714818	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-03 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980, June 1984 to July 1984, January 1991 to June 1991, September 1996 to May 1997 and September 1996 to May 1997.

These matters come to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision the RO continued a 50 percent evaluation for PTSD and a 10 percent evaluation for lumbosacral strain.  In a March 2012 rating decision, the RO increased the evaluation of PTSD to 70 percent and the lumbosacral strain to 20 percent.  Because the maximum benefits were not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran had elected a hearing before the Board and a hearing was scheduled in March 2014.  However, the Veteran withdrew his hearing request.

In May 2014, the Board remanded the Veteran's claims for further development and re-adjudication.  There has been substantial compliance with the ordered development with regards to the claim for an increased rating for PTSD.  Stegall v. West, 11 Vet. App. 268  (1998).

The Veteran was granted entitlement to TDIU in a June 2016 rating decision.  Thus, this issue is no longer on appeal.

The issue of entitlement to an evaluation in excess of 20 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The preponderance of the evidence indicates that the Veteran does not manifest indications of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the effective-date element of the claims, by letter mailed in October 2007, prior to the initial adjudication of the claims.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  Under this code section, a 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Turning to the objective evidence of record, the Veteran was afforded a VA examination in January 2008.  The examination report reflects that the Veteran was casually dressed; appeared guarded; oriented to person, place and time; with clear speech.  The Veteran denied suicidal thoughts (although indicated thoughts of harming people), denied hallucinations or delusions; his memory for recent and remote events was good.  The Veteran indicated that he had lost a few hours of time from work.  The examiner opined that the Veteran had no impairment of thought processes, social functioning, or normal activities of daily living.  The Veteran was diagnosed with PTSD, by history, and his GAF score was 65.

The Veteran was afforded an additional VA examination in July 2011.  The Veteran was oriented times three; his mood was anxious; his affect was depressed; he had no suicidal or homicidal ideation; no delusions or hallucinations; his memory was decreased; his insight was limited and his judgment was intact.  The Veteran was diagnosed with chronic PTSD and his GAF score was 48.

An April 2015 VA examination indicates that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The Veteran was living with his girlfriend of 20 years and his son was driving him to attend church.  The Veteran's reported symptoms were depressed mood, anxiety, chronic sleep impairment with disturbances of motivation and mood.  He had no suicidal or homicidal thoughts, plans or intent; no psychotic symptoms; and his anger was well controlled.  

The Board additionally notes that VA treatment records were reviewed for the entirety of the relevant period.  These records reflect symptomatology consistent with the symptomatology indicated in the VA examinations and do not reflect symptomatology consistent with a 100 percent rating or that the Veteran is unemployable solely due to his PTSD.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent rating over any portion of the rating period on appeal.  Indeed, the Veteran does not manifest indications of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Additionally, the Board notes that the preponderance of the evidence is against a finding that the Veteran is unemployable solely due to his service-connected PTSD as there is no indication of such in the record.

In sum, there is no basis for a rating in excess of 70 percent for the Veteran's PTSD at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When either of those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  With regards to the Veteran employability, as noted, there is no indication that he is unemployable solely due to his PTSD.  The Board additionally observes that the Veteran has been awarded disability benefits for a TDIU.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is denied.


REMAND

Unfortunately, additional remand is required in this instance.  

The Veteran was afforded a VA examination, most recently, in April 2015.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  A new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  

The Veteran's VA treatment records were last associated with the claims file in June 2016.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records from the VAMC since June 2016 must be obtained and associated with the claims file.

2.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected back disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  

3.  Upon completion of the foregoing, readjudicate the Veteran's claim based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


